     Case 3:19-cv-00848-JAH-RBB Document 36 Filed 04/23/20 PageID.756 Page 1 of 2


1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8                        SOUTHERN DISTRICT OF CALIFORNIA
9
10    RONALD COHN, INC. d/b/a SPROUTS                  Case No.: 19cv848-JAH (RBB)
      FARMERS MARKET, a California
11    corporation,
                                                       ORDER GRANTING DEFENDANTS’
12                                    Plaintiff,       MOTION TO DISMISS
13    v.
14    SPROUTS FARMERS MARKETS, INC.,
      a Delaware corporation; f/k/a and d/b/a
15    SPROUTS FARMERS MARKETS, LLC,
      a Delaware limited lability company,
16
                                   Defendants.
17
18         Defendants Sprouts et al.’s Motion to Dismiss came on for hearing before this Court
19   on April 23, 2020, at 10:00 AM. Counsels for Plaintiff and Defendants appeared
20   telephonically.
21         Based upon the record in this case, including the pleadings and arguments of
22   counsel, and for the reasons orally pronounced by the Court on the record which are
23   incorporated herein by this reference, IT IS HEREBY ORDERED:
24         1. Defendant’s Motion to Dismiss is GRANTED.
25         2. Plaintiff’s claims under the Unfair Competition Law (Count 1), Intentional and
26            Negligent Tortious Interference (Count 3 and 4), and Franchise Investment Law
27            (Count 6) are DISMISSED WITHOUT PREJUDICE.
28

                                                   1
     Case 3:19-cv-00848-JAH-RBB Document 36 Filed 04/23/20 PageID.757 Page 2 of 2


1          3. Plaintiff’s claim under the Common Law Unfair Competition (Count 5) is
2             DISMISSED WITH PREJUDICE.
3          4. Plaintiff may file an amended complaint, pursuant to Federal Rules of Civil
4             Procedure 15, on or before June 4, 2020.
5          5. Plaintiff orally moved to supplement the original complaint with any
6             transactions, occurrences or events occurring after the filing of the original
7             complaint. The Court finds good cause to grant the motion. Accordingly,
8             pursuant to Rule 15 (d), Plaintiff may supplement the amended complaint with
9             transactions, occurrences or events occurring after the filing of the original
10            complaint, along with legal theories and/or causes of action based thereon.
11         6. Defendants may file a responsive pleading within 30 days of receipt.
12         IT IS SO ORDERED.
13
14
15   DATED: April 23, 2020
16                                               _________________________________
                                                 Hon. John A. Houston
17
                                                 United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                2
